Citation Nr: 1739439	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-31 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to status-post squamous cell and basal cell carcinoma affecting the left ear, scalp and left lower eyelid, to include as due to exposure to herbicide.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1987.  He passed away in October 2016.  The appellant is the Veteran's widow.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the benefit sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge during a September 2016 hearing.  A transcript of the hearing is in the record before the Board.  

The Board dismissed this claim in November 2016 due to the death of the Veteran.  In May 2017 correspondence, VA informed the appellant that she was substituted in the Veteran's appeal for status post squamous cell carcinoma of the left ear and status post basal cell carcinoma of the scalp.

The claim is before the Board for final appellate consideration.  






FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, shows that the Veteran's status-post squamous cell and basal cell carcinoma affecting the left ear, scalp and left lower eyelid was related to active duty.


CONCLUSION OF LAW

The criteria for service connection for status-post squamous cell and basal cell carcinoma affecting the left ear, scalp and left lower eyelid have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran testified during the hearing that he had had 45 skin cancers removed from his head and face.  He recounted that he was exposed to sun during active duty while serving as a jet mechanic.  He was unable to wear clothing that would provide skin protection such as long sleeves or hats.  He could not wear hats because of the jet engines.  With respect to post-service sun exposure, the Veteran testified that he had been raised by farmer families who always wore large hats and long sleeves when working in the fields.  After service, he took the same precautions.  The Veteran noted that his private treating dermatologist believed that his cancers were due to his light complexion and sun exposure while on the flight line.  

Based on a thorough review of the record, the Board finds that the evidence supports the claim for service connection.

The Veteran's DD 214 reflects an MOS of tactical aircraft maintenance technician, for 19 years and 10 months.  The Board finds that sun exposure is consistent with the places (including Vietnam for one year), types, and circumstances of the Veteran's service as a jet mechanic on the flight line.  See 38 U.S.C.A. § 1154(a).

Private medical records reflect that the Veteran had squamous cell and basal cell carcinoma affecting the left ear, scalp and left lower eyelid.  

In June 2012 correspondence, the Veteran's treating dermatologist stated that he had been her patient since 2001.  His skin type was classified as Fitzpatrick Type I, and was most susceptible to ultraviolet injury.  Sun damage over the years had caused the Veteran's skin to develop multiple skin cancers and he was at risk to develop more in the future. 

In February 2013 correspondence, the Veteran's treating dermatologist stated that the Veteran had been a patient in her Dermatology clinic for over 10 years.  During this time he had been diagnosed with and treated for multiple skin cancers including Basal Cell Carcinoma and Squamous Cell Carcinoma, as well as precancerous Actinic Keratoses.  The Veteran spent 20 years working in the Air Force as a jet mechanic on the flight line and was exposed to intense ultraviolet radiation which resulted in multiple burns.  His skin type burned easily and was the most prone to injury from the sun.  The dermatologist noted that it was a well-known fact that the majority of skin cancers (90 percent) were due to intense sun exposure, which the Veteran certainly had, and this constituted a significant risk factor for the development of skin cancer.  In addition, the World Health Organization had classified ultraviolet light as a "known human carcinogen."  She concluded that in light of these facts it was reasonable to conclude that the Veteran's multiple skin cancers developed due to the intense sun exposure he experienced while working for the Air Force and was indeed "service-connected."

An October 2012 VA Scars/Disfigurement Disability Benefits Questionnaire (DBQ) provides a diagnosis of scar, preauricular, left, which the Veteran indicated was from having a squamous cell carcinoma excised in January 2012.  An October 2012 VA Skin Diseases DBQ provides a diagnosis of status-post squamous cell, left ear; status-post basal cell, scalp.  The date of diagnosis was 2012 and 1995.  The Veteran reported that multiple basal skin cancers had been excised on his scalp.  

An October 2012 VA DBQ Medical Opinion relates that it was less likely than not (less than 50 percent probability) that the Veteran's skin cancer was incurred in or caused by cysts that occurred from June 1986 to March 1986.  The examiner explained that the Veteran had had benign cysts on various body parts which did not predispose an individual to basal cell or squamous cell carcinoma, his current diagnosis.  However, the VA examiner further noted the letter from the Veteran's private treating dermatologist who described his skin as Fitzpatrick Type I and thus susceptible to ultraviolet light injury and provided a positive nexus opinion, but did not comment on the significance of that letter.   

The private dermatologist's opinion in support of the claim includes a description of the Veteran's skin type and history sun exposure in support of the opinion.  The VA examiner's opinion is negative, but does not include a discussion of the significance of the sun exposure during the Veteran's long period of service.  Thus, the Board finds the private opinion more probative.  Service connection is warranted for status-post squamous cell and basal cell carcinoma affecting the left ear, scalp and left lower eyelid.

ORDER

Service connection for status-post squamous cell and basal cell carcinoma affecting the left ear, scalp and left lower eyelid is granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


